REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowed.
Claims 1, 6 and 11 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose each 
terminal identifier in the second set of terminal identifiers being 
different from other terminal identifiers in the second set of terminal identifiers; dividing a number of terminal identifiers included in the first set of terminal 
identifiers by a number of terminal identifiers included in the second set of terminal identifiers to obtain a ratio parameter; and generating indication 
information indicating the WLAN probe device being abnormal, when the 
ratio parameter is less than the ratio threshold.
It is noted that the closest prior art, LU (US 20180372836, Dec. 27, 2018) shows  positioning request sent by a portable electronic device is received, obtain n groups of WI-FI information collected by the portable electronic device within a preset period, and obtain an atmospheric pressure change rate obtained by the portable electronic device according to at least two of m atmospheric pressure values collected within the preset period, where each group of WI-FI information includes identification information and an RSS of an AP.
It is noted that the closest prior art, NAGURA et al. (US 20190066403, Feb. 28, 2019) shows the microcomputer extracts the communication terminal used in object .
However, LU and NAGURA et al. fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464